Citation Nr: 0122917	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, for periods of enrollment from June 1992 to 
December 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION


The veteran served on active duty from May 1967 to June 1969.  
The appellant is the veteran's daughter.  Her claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1999 determination of the Department of Veterans 
Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In a letter dated August 2001, the Board notified the 
appellant that her appeal in this case may not have been 
filed in a timely manner and invited the appellant to comment 
on, and/or submit evidence pertinent to, this matter.  In 
August 2001, the appellant's representative submitted a 
written statement explaining the reasons for which the Board 
should consider the appellant's appeal as having been timely 
filed.  The Board finds this statement credible and supported 
by the record, and deems this case ready for appellate 
review.


REMAND

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from her status 
as a child of a veteran who has a permanent and total 
disability rating, see 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
1991); 38 C.F.R. 
§ 21.3021(a)(1)(ii) (2000), is entitled to a retroactive 
payment of Chapter 35 benefits for periods of enrollment 
extending from June 1, 1992 to December 11, 1997.  A review 
of the record reveals that additional development by the RO 
is necessary before the Board can decide the appellant's 
claim.  

In June 1992, the RO rated the veteran permanently and 
totally (100 percent) disabled, effective from February 1990, 
and this rating established the appellant's basic eligibility 
for educational assistance benefits under Chapter 35, Title 
38, United States Code.  The RO received the appellant's 
application for Chapter 35 benefits in March 1999.  This 
application reflects that the appellant was planning to 
enroll in a computer science program at East Tennessee 
University in August 1999, for the purpose of pursuing a 
Bachelor of Science degree.  In May 1999, the RO received 
certification of the appellant's enrollment at East Tennessee 
State University from June 1, 1992 to December 11, 1997.  
Based on this information, in July 1999, the RO notified the 
appellant by letter that she had been denied Chapter 35 
benefits for the aforementioned period of enrollment because 
her application and enrollment information were received over 
one year after the beginning date of that enrollment. 

The appellant has appealed the RO's determination and seeks a 
retroactive payment of Chapter 35 benefits for all periods of 
enrollment extending from June 1, 1992 to December 11, 1997.  
During the pendency of this appeal, certain portions of 38 
C.F.R. Part 21 pertaining to claims and effective dates for 
awards of educational assistance benefits were changed, 
effective June 3, 1999.  See 64 Fed. Reg. 23,769 (1999).  
This regulatory amendment establishes a standard for 
determining what constitutes a formal claim, an informal 
claim, and an abandoned claim that could be applied uniformly 
to the educational assistance programs VA administers.  In 
addition, the amendment establishes less restrictive 
effective dates for awards of educational assistance and 
uniform time limits for acting to complete claims, and 
clarifies VA's responsibilities when a claim is filed.  The 
amendment eliminates regulations establishing the commencing 
date of an award as the later of one year before the date of 
receipt of claim or one year before the date of receipt of an 
enrollment certificate from the educational institution 
attended.  See 64 Fed. Reg. 23,769-23,773 (May 4, 1999).  In 
the proposed rulemaking it was noted that delays in receipt 
of certification are typically the fault of the educational 
institution and certification of enrollment was not felt to 
be under the claimant's control.  63 Fed. Reg. 23,409 (April 
29, 1998).

In addition, during the pendency of this appeal, on November 
1, 2000, Congress revised the law governing, in pertinent 
part, effective dates for awards of Chapter 35 benefits.  See 
Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000).  
This Act allows, provided other criteria are met, the RO to 
consider an application for Chapter 35 benefits as having 
been filed on an applicant's eligibility date for Chapter 35 
benefits.   

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  In this case, the RO has not yet considered 
the appellant's claim pursuant to the amendments and Act 
noted above.  To ensure that the appellant is afforded due 
process of law, such action should be taken on Remand. 

In addition, the RO should comply with all notification and 
assistance requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), which was also passed while the appellant's 
appeal was pending.  The VCAA enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5107).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Further, VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001. 

This case is REMANDED to the RO for the following 
development:

The RO should develop and readjudicate 
the appellant's claim pursuant to 64 Fed. 
Reg. 23,769 (1999), the Veterans Benefits 
and Health Care Improvement Act of 2000, 
and the VCAA and relevant implementing 
regulations referenced above.  If the RO 
affirms its prior denial, it should 
provide the appellant and her 
representative with a supplemental 
statement of the case, which includes all 
laws and regulations applicable to the 
appellant's claim, and afford her an 
opportunity to respond thereto before the 
claim is returned to the Board for 
additional review.

The purpose of this REMAND is to afford the appellant due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


